DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
In claim 9, the space should be deleted in the word “ap plying”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is not entirely clear what the features “S” and “W” represent in the claimed “S/W ratio”.
Claim 8 is directed to a method but does not particularly point and distinctly set forth any steps associated w/ this claimed method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 10,159,934 B2.
This U. S. Pat. 10,159,934 B2 describes a wall-flow catalytic element for purifying the exhaust gas emitted from a combustion source (please note at least the abstract and also the figure printed on the face of this U. S. Pat. 10,159,934 B2).  This catalytic element is characterized by providing a wash coat containing 18 grams of alumina, 42 grams of ceria-zirconia and 0.2 grams of rhodium (evidently) on a particular surface of the catalytic element, and also providing another wash coat containing 10 grams of alumina, 15 grams of ceria-zirconia and 0.8 grams of palladium on the other surface of the catalytic element (please note at least Example 13, col. 4 lns. 22-34 and also col. 12 lns. 36-38 w/in this U. S. Pat. 10,159,934 B2).  Example 14 in this U. S. Pat. 10,159,934 B2 also describes a similar embodiment where 44.1 grams of ceria-zirconia was applied to a select surface of the catalytic element, and 14.3 grams of 
Thus, the discussed portions of this U. S. Pat. 10,159,934 B2 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 3, 4, 5, 8 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The “person having ordinary skill in the art” has the capacity of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 10,159,934 B2.
Claims 1, 3-5, 8 and 9 are rejected as being obvious from the teachings described in this U. S. Pat. 10,159,934 B2 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 10,159,934 B2 is that the Applicants’ dependent claims 6 and 7 recite certain chemical and/or physical parameters associated w/ the process (such as the amount of hydrogen generated by the invention and also the S/W ratio) that do not appear to be explicitly recited in this U. S. Pat. 10,159,934 B2, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same method for treating the same exhaust gas w/ at least an obvious variation of the same catalytic element containing the same components in the same relative quantities to the same extent/degree would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claim 2 is allowed over the teachings provided in this U. S. Pat. 10,159,934 B2 because this U. S. Pat. 10,159,934 B2 does not teach or suggest the Applicants’ claimed use and/or presence of yttrium in the catalytic element (as specified in the Applicants’ dependent claim 2).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2021/0023543 A1; US 2020/0346166 A1; US 2020/0276568 A1; US 2020/0271067 A1; US 2019/0193057 A1; US 2009/0087365 A1; U. S. Pat. 10,625,243 B2; U. S. Pat. 8,968,690 B2 and also U. S. Pat. 8,066,963 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/       Primary Examiner, Art Unit 1736